                                                                           [··,·'t..
                                                                         FE:_·
                               UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA
                                                        Crim. No. 3:19CR11(KAD)
                v.

DWAYNE JOHNSON
a.k.a. "G", a.k.a. "Gotti"                             January 10, 2019



                      VERNNffiNT', MOTION FOR PRETRIAL DETENTION

       Pursuant to Title 18, United States Code, Sections 3142(e) and (f), the Government

hereby requests that the defendant be ordered detained prior to trial.

I.     Eligibilitv of Case

       This case is eligible for pretrial detention because it involves:

                a crime of violence as defined in Title 18, United States Code, Section 3156;

       _lL      an offense for which the maximum sentence is life imprisonment or death;

       _x_      an offense for which a maximum term of imprisonment of ten years or more is

                prescribed in the Controlled Substances Act (21 U.S.C. §801 et seq.), the

                Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or section 1

                of the Act of September 15, 1980 (21 U.S.C. §955a);

                any felony committed after the defendant has been convicted of two or more of

                the prior two offenses or two or more State or local offenses that would have been

                one of the prior two offenses if a circumstance giving rise to Federal jurisdiction

                had existed;

       __x___   a serious risk that the defendant will flee; and/or
       ____x_ a serious risk that the defendant will obstruct or attempt to obstruct justice, or
              threaten injure, or intimidate, or attempt to threaten, injure, or intimidate, a

              prospective witness or juror.

II.    Reason for Detention

       The court should detain defendant because there are no conditions of release which will

reasonably assure:

       _x__ the defendant's appearance as required; and/or

         X    the safety of any other person and the community.

III.   Rebuttable Presumption

       The Government will invoke the rebuttable presumption against the defendant under Title

18, United States Code, Section 3142(e). The presumption applies because:

              the defendant has been convicted of a Federal offense described in Title 18,

              United States Code, Section 3142(£)(1) or of a State or local offense that would

              have been an offense described in Section 3142(£)(1) if a circumstance giving rise

              to Federal jurisdiction had existed;

              an offense described in Title 18, United States Code, Section 3142(e)(1) was

              committed while the defendant was on release pending trial for a Federal, State,

              or local offense; and

              a period of not more than five years has elapsed since the date of conviction, or

              the release of the defendant from imprisonment, for an offense described in Title

              18, United States Code, Section 3142(e)(1 ), whichever is later; or




                                                 2
        X    there is probable cause to believe that the defendant committed an offense for

             which a maximum term of imprisonment of ten years or more is prescribed in the

             Controlled Substances Act (21 U.S.C. §801 et seq.), the Controlled Substances

             Import and Export Act (21 U.S.C. §951 et seq.), section 1 ofthe Act of September

             15, 1980 (21 U.S.C. 955a), or an offense under section 924(c) ofTitle 18 ofthe

             United States Code.

IV.   Time for Detention Hearing

      The Government requests that the court conduct the detention hearing:

             at the defendant's first appearance;

      _x_    after a continuance of l days.

                                              Respectfully submitted,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                                     /S/
                                              PATRICIA STOLFI COLLINS
                                              ASSISTANT UNITED STATES ATTORNEY
                                              Federal Bar No. PHV08052
                                              157 Church Street, 25th Fl.
                                              New Haven, Connecticut 06510
                                              (203) 821-3700




                                                 3
                                      CERTIFICATION

       This is to certify that a copy of the within and forgoing ''Government's Motion for Pretrial

Detention" was hand-delivered to opposing counsel this 1oth day of January, 2019.



                                                  /S/
                                             PATRlCIA STOLFI COLLINS
                                             ASSISTANT UNITED STATES ATTORNEY




                                                4
